COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00623-CR


MICHAEL WAYNE SHERROD, JR.                                          APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      Appellant Michael Wayne Sherrod, Jr. appeals his first-degree felony

conviction for aggravated robbery with a deadly weapon. 2 We affirm.

      A grand jury indicted appellant with committing aggravated robbery. The

first count of the indictment alleged that while in the course of committing theft


      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. § 29.03(a)(2), (b) (West 2011).
and with the intent to obtain or maintain control of property, appellant placed a

victim in fear of imminent bodily injury or death by using a firearm. The trial court

appointed counsel for appellant, and in April 2012, appellant rejected a plea-

bargain offer of thirty years’ confinement.

      In May 2012, appellant entered an open guilty plea while receiving written

admonishments about the effects of doing so, waiving constitutional and statutory

rights, and judicially confessing. After continuing the case for the preparation of

a presentence investigation report, the trial court found appellant guilty and

sentenced him to twenty-five years’ confinement. Appellant brought this appeal.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the motion and in

the brief, counsel avers that after a thorough examination of the record, he can

find no nonfrivolous issue to present.        Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of

the record and demonstrating why there are no arguable grounds for relief. 386
U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967); see In re Schulman, 252 S.W.3d
403, 406–12 (Tex. Crim. App. 2008) (orig. proceeding) (analyzing the effect of

Anders). Appellant expressed his desire to file a pro se response to the Anders

brief, and although we gave him an opportunity to do so, he did not. The State

has not filed a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, we


                                          2
must independently examine the record. See Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991); Alexander v. State, 301 S.W.3d 361, 363 (Tex.

App.—Fort Worth 2009, no pet.). Only then may we grant counsel’s motion to

withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

We have carefully reviewed the record 3 and counsel’s brief. We agree with

counsel that the appeal is wholly frivolous and without merit; we find nothing in

the record that might arguably support the appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to

withdraw and affirm the trial court’s judgment.


                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 31, 2013




      3
        As part of his plea, appellant waived the attendance of a court reporter at
the trial court’s proceedings. The trial court’s court reporter informed us that
there was no reporter’s record taken in connection with appellant’s case, so our
review of the record comprised the clerk’s record and a presentence investigation
report. The clerk’s record does not contain any motions filed by appellant.


                                         3